Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are presented for examination.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations "robot having an imaging unit acquiring an image data and configured to move with a user", in claim 1, and
"information acquisition portion configured to acquire a position data together with a time data",
“memory unit configured to store the image data”, 

“display unit configured to display an image” 
in claims 1 and 6; have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder 
"robot having an imaging unit acquiring an image data" coupled with functional language "configured to move with a user", in claim 1, and
"information acquisition portion" coupled with functional language "configured to acquire a position data together with a time data",
“memory unit" coupled with functional language "configured to store the image data”, 
“data extraction portion" coupled with functional language "configured to extract an image data”, and
“display unit" coupled with functional language " configured to display an image” in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: according to:
[0028] “robot” implemented as a humanoid robot having a head, trunk, two arms and two legs, and is capable of autonomous movement by biped walking,
[0034] "information acquisition portion”, “memory unit”, ““data extraction portion”, and “display unit” are each implemented as hardware/ processor(s) executing software modules to perform the instructions of the modules.


If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 5 and 6 each recite “the robot includes a first robot… and a second robot”. There is no indication how a single robot may include multiple robots, rendering the claims indefinite.
Claim(s) 2-4 do not contain claim limitations that cure the indefiniteness of claim(s) 1 respectively, and therefore are also indefinite under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sarvadevabhatla (US 20110004341 A1, hereinafter referred to as Sarv), in view of Wexler (US 11281907 B2), Angle (US 20070199108 A1), Goel (US 20180181670 A1, priority to 2015) and Huang (US 20110252057 A1).

Regarding claim 1, Sarv teaches an information providing system comprising: a robot having an imaging unit acquiring an image data and configured to move with a user (Sarvadevabhatla Fig. 5, [3, 35, 40], Fig. 1): 

Sarv does not specifically teach an information acquisition portion configured to acquire a position data together with a time data of the user or the robot: a memory unit configured to 

However Wexler teaches an information acquisition portion configured to acquire a position data together with a time data of the user or the robot: a memory unit configured to store the image data acquired by the imaging unit in association with the position data and the time data acquired by the information acquisition portion; a data extraction portion configured to extract an image data corresponding to a time and a position instructed by the user from among the image data stored in the memory unit (Wexler Col 10, lines 52-67, Col 17, lines 42-50, Col 89, lines 29-31, device may provide image information with time and location information, image information is stored and analyzed, device may be a robot).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Wexler of an information acquisition portion configured to acquire a position data together with a time data of the user or the robot: a memory unit configured to store the image data acquired by the imaging unit in association with the position data and the time data acquired by the information Sarv; since both inventions are directed towards acquiring images from robots, and incorporating the teaching of Wexler into the invention suggested by Sarv would provide the added advantage of allowing metadata related to image to be acquired and stored, in order to provide context for images, and the combination would perform with a reasonable expectation of success (Wexler Col 10, lines 52-67, Col 17, lines 42-50, Col 89, lines 29-31).

Sarv and Wexler does not specifically teach a display unit configured to display an image based on the image data extracted by the data extraction portion, wherein the robot includes a first robot moving with a first user and a second robot moving with a second user, the memory unit stores the image data acquired by the imaging unit of the first robot and the image data acquired by the imaging unit of the second robot, and the data extraction portion extracts an image data corresponding to a time and a position instructed by the first user from among the image data acquired by the imaging unit of the second robot stored in the memory unit when the image data corresponding to the time and the position instructed by the first user is not present among the image data acquired by the imaging unit of the first robot stored in the memory unit.
However Angle teaches the robot includes a first robot moving with a first user and a second robot moving with a second user (Angle [103, 190] robot can move with user, multiple robots may be used).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Angle of the robot includes a first robot moving with a first user and a second robot moving with a second user, into the invention suggested by Sarv and Wexler; since both inventions are directed towards Angle into the invention suggested by Sarv and Wexler would provide the added advantage of allowing users to have robots as companions, and the combination would perform with a reasonable expectation of success (Angle [103, 190]).
Wexler further teaches wherein the memory unit stores the image data acquired by the imaging unit of the first robot and the image data acquired by the imaging unit of the second robot (Wexler Col 10, lines 52-67, Col 17, lines 42-50, Col 89, lines 29-31, image information is stored and analyzed).

Sarv, Wexler and Angle does not specifically teach
a display unit configured to display an image based on the image data extracted by the data extraction portion, the data extraction portion extracts an image data corresponding to a time and a position instructed by the first user from among the image data acquired by the imaging unit of the second robot stored in the memory unit when the image data corresponding to the time and the position instructed by the first user is not present among the image data acquired by the imaging unit of the first robot stored in the memory unit.
However Goel teaches a display unit configured to display an image based on the image data extracted by the data extraction portion (Goel [71] searched images may be displayed to user).

It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Goel of a display unit configured to display an image based on the image data extracted by the data extraction portion, into the invention suggested by Sarv, Wexler and Angle; since both inventions are directed towards analyzing image data, and incorporating the teaching of Goel into the invention suggested by Sarv, Wexler and Angle would provide the added advantage of allowing users to Goel [71]).

Sarv, Wexler, Angle and Goel does not specifically teach the data extraction portion extracts an image data corresponding to a time and a position instructed by the first user from among the image data acquired by the imaging unit of the second robot stored in the memory unit when the image data corresponding to the time and the position instructed by the first user is not present among the image data acquired by the imaging unit of the first robot stored in the memory unit
However Huang teaches the data extraction portion extracts an image data corresponding to a time and a position instructed by the first user from among the image data (Huang [9, 35, 37] image may be searched based on time and location information).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Huang of the data extraction portion extracts an image data corresponding to a time and a position instructed by the first user from among the image data, into the invention suggested by Sarv, Wexler, Angle and Goel; since both inventions are directed towards searching images, and incorporating the teaching of Huang into the invention suggested by Sarv, Wexler, Angle and Goel would provide the added advantage of allowing users to leverage time and position information associated with images, to search images, and the combination would perform with a reasonable expectation of success (Huang [9, 35, 37]).

Goel further teaches data extraction portion extracts an image data corresponding to search criteria instructed by the first user from among the image data acquired by the imaging unit associated with a second user stored in the memory unit when the image data corresponding to the search criteria instructed by the first user is not present among the image Goel [196, 37] local images are displayed first due to lag, and remote images are displayed later, if no local images exist then remote image matches would be displayed).

Regarding claim 2, Sarv, Wexler, Angle, Goel and Huang teach the invention as claimed in claim 1 above. Sarv does not specifically teach wherein: the data extraction portion extracts an image data corresponding to the time and the position instructed by the first user from among the image data acquired by the imaging unit of the second robot stored in the memory unit when a position data and a time data of the first robot or the first user corresponding to the time and the position instructed by the first user are not stored in the memory unit
However Huang teaches the data extraction portion extracts an image data corresponding to a time and a position instructed by the first user from among the image data (Huang [9, 35, 37] image may be searched based on time and location information), and 
Goel further teaches data extraction portion extracts an image data corresponding to search criteria instructed by the first user from among the image data acquired by the imaging unit associated with a second user stored in the memory unit when the image data corresponding to the search criteria instructed by the first user is not present among the image data acquired by the imaging unit of the first user (Goel [196, 37] local images are displayed first due to lag, and remote images are displayed later, if no local images exist then remote image matches would be displayed).

Regarding claim 3, Sarv, Wexler, Angle, Goel and Huang teach the invention as claimed in claim 2 above. Sarv does not specifically teach wherein: the data extraction portion extracts an image data corresponding to the time and the position instructed by the first user from among the image data acquired by the imaging unit of the second robot stored in the 

However Huang teaches the data extraction portion extracts an image data corresponding to a time and a position instructed by the first user from among the image data within a predetermined distance from the position instructed by the first user (Huang [9, 35, 37] image may be searched based on time and location information, Huang [27] images within threshold distance of search criteria are in results), and 
Goel further teaches data extraction portion extracts an image data corresponding to search criteria instructed by the first user from among the image data acquired by the imaging unit associated with a second user stored in the memory unit when the image data corresponding to the search criteria instructed by the first user is not present among the image data acquired by the imaging unit of the first user (Goel [196, 37] local images are displayed first due to lag, and remote images are displayed later, if no local images exist then remote image matches would be displayed).

Regarding claim 4, Sarv, Wexler, Angle, Goel and Huang teach the invention as claimed in claim 1 above. Sarv further teaches wherein: the robot is configured to be able to walk (Sarv [35]).

Claim 5 is directed towards a method performing instructions similar in scope to the instructions executed by the system of claim 1, and is rejected under the same rationale.

Claim 6 is directed towards an apparatus executing instructions similar in scope to the instructions executed by the system of claim 1, and is rejected under the same rationale. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178